Citation Nr: 1647796	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  04-24 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities prior to April 9, 2012.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to July 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2003 and July 2004 rating decisions rendered by the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2005, a hearing was held before a Veterans Law Judge sitting at the RO.  A transcript of that hearing is associated with the claims file.  In November 2011, the Board advised the Veteran that the Veterans Law Judge who had conducted the 2005 hearing had retired and she was offered an opportunity for an additional hearing.  The Veteran responded, indicating that she did not wish to appear at another hearing.

In January 2012, the Board, in pertinent part, remanded the issue of entitlement to a TDIU for further development.

In an October 2014 rating decision, the RO granted entitlement to service connection for PTSD with history of major depression and assigned a disability rating of 70 percent effective April 9, 2012.  Based on this grant, the Veteran's service-connected disabilities combined to a schedular 100 percent evaluation effective April 9, 2012.  Accordingly, the current claim for TDIU is limited to consideration of the period prior to April 9, 2012.  It is not categorically true that the assignment of a total schedular rating always renders a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  However, in this case, the Veteran's total schedular rating was assigned based on the combination of ratings for numerous service-connected disabilities; the RO specifically determined that none of her service-connected conditions warranted a schedular 100 percent disability rating.  Also, as detailed below, there is no persuasive evidence that the Veteran is unemployable due solely to one service connected disability.  Id. (noting that although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation under 38 U.S.C.A. § 1114(s)).  Under such circumstances, the claim for TDIU after April 9, 2012 is moot and the Board will limit its consideration as to whether TDIU is warranted prior to April 9, 2012.

In December 2014, the Board again remanded the issue of entitlement to a TDIU for further development.  

The Board notes that the Veteran was previously represented by an attorney.  However, in a May 2016 letter, sent prior to recertification of the claim to the Board, the attorney notified the RO he was withdrawing from representation of the Veteran.  Therefore, 38 C.F.R. § 14.631(c) governs the withdrawal of the Veteran's attorney.  In October 2016, the Board sent the Veteran a clarification letter advising her that the attorney withdrew representation and that she could appoint another representative.  The letter also advised the Veteran that if she did not respond within 30 days, the Board would assume that she wished to proceed unrepresented.  To date, the Veteran has not responded to the October 2016 letter.  In light of the foregoing, the Board concludes that the Veteran wishes to proceed unrepresented.  


FINDINGS OF FACT

1.  Prior to July 1, 2009, the Veteran was engaged in substantially gainful employment.

2.  As of July 1, 2009, the Veteran's service-connected disabilities have been shown to prevent her from securing and following substantially gainful employment.



CONCLUSION OF LAW

As of July 1, 2009, but not earlier, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the duty to notify was satisfied by way of a letter sent to the Veteran in February 2012.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Relevant to the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) records, VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

As noted above, the Board remanded this case in December 2014 in order to obtain clarifying information regarding the Veteran's employment history prior to April 9, 2012.  As instructed by the Board, the Veteran was sent a letter in March 2015 asking her to fully complete an enclosed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and advising her that she could submit other evidence in support of her claim.  The Veteran did not complete the VA Form 21-8940.  Thereafter, in August 2015, the Veteran was sent another letter and VA Form 21-8940.  In January 2016, the Veteran indicated that she did not receive the August 2015 letter.  In a January 2016 email, the Veteran was again advised to complete an attached VA Form 21-8940.  The Veteran did not complete the VA Form 21-8940.  In March 2016, the AOJ sent the Veteran a third letter asking her to complete an attached VA Form 21-8940.  The Veteran did not respond.  In light of the foregoing, the Board finds that there has been substantial compliance with its December 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded VA examinations in October 2002, May 2004, and September 2009, October 2012, and May 2014.  The Board finds that, when taken together, these reports are adequate because the examiners conducted thorough reviews of the claims file, when necessary they examined the Veteran, and they described the Veteran's disabilities and their impacts in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board emphasizes that "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  Geib v. Shinseki, 733 F.3d 1350 (2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).

The Veteran testified at a Board hearing in April 2005.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, in subsequent remands, the Veteran has been afforded the opportunity to submit additional evidence in support of her claim, and she was given the opportunity to have an additional hearing in November 2011.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. TDIU prior to April 9, 2012

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

In the present case, from July 18, 2002 to September 15, 2003, the Veteran was service-connected for the following disabilities: (i) migraine headaches, rated as 50 percent disabling; (ii) right shoulder disability, rated as 30 percent disabling; (iii) left shoulder disability, rated as 20 percent disabling; (iv) low back disability, rated as noncompensable; (v) left knee disability, rated as noncompensable; (vi) right knee disability, rated as noncompensable; (vii) ankylosis of bilateral little fingers, rated as noncompensable; and (viii) residuals, right index fracture, rated as noncompensable.  With consideration of the bilateral factor, these disabilities combine to a 70 percent rating.  

From September 16, 2003 to May 1, 2005, the Veteran was service-connected for the following disabilities: (i) migraine headaches, rated as 50 percent disabling; (ii) major depression, rated as 30 percent disabling; (iii) right shoulder disability, rated as 30 percent disabling; (iv) left shoulder disability, rated as 20 percent disabling; (v) low back disability, rated as noncompensable; (vi) left knee disability, rated as noncompensable; (vii) right knee disability, rated as noncompensable; (viii) ankylosis of bilateral little fingers, rated as noncompensable; and (ix) residuals, right index fracture, rated as noncompensable.  With consideration of the bilateral factor, these disabilities combine to an 80 percent rating.  

From May 2, 2005 to March 27, 2008, the Veteran was service-connected for the following disabilities: (i) migraine headaches, rated as 50 percent disabling; (ii) major depression, rated as 30 percent disabling; (iii) right shoulder disability, rated as 30 percent disabling; (iv) left shoulder disability, rated as 20 percent disabling; (v) low back disability, rated as 10 percent disabling; (vi) left knee disability, rated as noncompensable; (vii) right knee disability, rated as noncompensable; (viii) ankylosis of bilateral little fingers, rated as noncompensable; and (ix) residuals, right index fracture, rated as noncompensable.  With consideration of the bilateral factor, these disabilities combine to an 80 percent rating.  

From March 28, 2008 to September 2, 2008, the Veteran was service-connected for the following disabilities: (i) migraine headaches, rated as 50 percent disabling; (ii) major depression, rated as 30 percent disabling; (iii) right shoulder disability, rated as 40 percent disabling; (iv) left shoulder disability, rated as 30 percent disabling; (v) low back disability, rated as 10 percent disabling; (vi) left knee disability, rated as noncompensable; (vii) right knee disability, rated as noncompensable; (viii) ankylosis of bilateral little fingers, rated as noncompensable; and (ix) residuals, right index fracture, rated as noncompensable.  With consideration of the bilateral factor, these disabilities combine to a 90 percent rating.  

From September 3, 2008 to April 8, 2012, the Veteran was service-connected for the following disabilities: (i) migraine headaches, rated as 50 percent disabling; (ii) major depression, rated as 30 percent disabling; (iii) right shoulder disability, rated as 40 percent disabling; (iv) left shoulder disability, rated as 30 percent disabling; (v) low back disability, rated as 10 percent disabling; (vi) left knee disability, rated as 10 percent disabling; (vii) right knee disability, rated as 10 percent disabling; (viii) ankylosis of bilateral little fingers, rated as noncompensable; and (ix) residuals, right index fracture, rated as noncompensable.  With consideration of the bilateral factor, these disabilities combine to a 90 percent rating.

Thus, at all times prior to April 9, 2012, the Veteran has had at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more, and she therefore met the schedular requirements for a TDIU.

The remaining question concerns whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities prior to April 9, 2012.  38 C.F.R. § 4.16(a).  

There is no dispute that the Veteran's service-connected disabilities impacted her occupational functioning during the pendency of this appeal.  As noted by the Board in its previous remands, the record is replete with VA and private opinions indicating that the Veteran is unemployable as a result of her service-connected disabilities.  In April 2008, a VA examiner opined that the Veteran's major depression caused "current severe social and occupational dysfunction."  In a July 2011 letter, the Veteran's private physician opined that the Veteran's migraine headache syndrome renders her "unable to reliably function in the workplace."  In another July 2011 letter, the Veteran's private physician opined that the Veteran's bilateral shoulder disabilities preclude her from gainful occupation.  In an October 2012 private vocational assessment, an examiner, who interviewed the Veteran and reviewed the claims file, opined that the Veteran was unable to secure or follow any substantially gainful occupation as a result of her migraines and bilateral shoulder disabilities.  In October 2012, a VA examiner indicated that the Veteran's bilateral shoulder disabilities impact occupational activities due to problems with lifting and carrying and pain.  

However, for a veteran to prevail on a claim for TDIU, the record must reflect that the Veteran is precluded from engaging in substantially gainful employment consistent with her education and occupational experience.  Substantially gainful employment is work which is more than marginal.  38 C.F.R. § 4.16(b).  

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  VA's Adjudication Procedure Manual, M21-1MR, indicates that when deciding whether self-employed individuals are unemployable, consider facts such as "low gross earnings that support a finding of marginal employment, especially when the amount of time lost from work due to SC disability is taken into account, or
high gross earnings that indicate the Veteran is capable of engaging in a substantially gainful occupation."  See M21-1MR IV.ii.2.F.3.b.  The manual also notes that "[t]he inability to make a profit is not always indicative of the inability to engage in substantially gainful employment."  Although the Board is not bound by VBA's M21-MR manual, it can be useful at times in deciding claims.

In the present case, while it is clear that the Veteran's service-connected disabilities affected her occupational functioning, it is not clear from the record when the Veteran stopped working in substantially gainful employment.

In this regard, private treatment records from 2006 show that the Veteran attended the police academy from December 2005 to August 2006.  In a VA treatment note dated in October 2007, the Veteran indicated that she was a contractor being deployed to Iraq and she requested immunizations.  A March 2008 VA treatment record shows that the Veteran reported that she was working in her parents' construction clean-up business, but that they were selling the business and moving to Florida.  An August 2008 VA treatment record shows that the Veteran reported that she was unemployed, but that she was attending college.  During a September 2008 VA examination to evaluate the Veteran's left knee and lumbar spine disabilities, the Veteran reported that she had not worked since 2006.  In a December 2008 letter to her congressperson, the Veteran reported that she could not work due to her service-connected disabilities.  During a September 2009 VA examination to evaluate the Veteran's shoulder disabilities, she indicated that she had not worked since leaving the military in 2002.  

In a September 2010 SSA application, the Veteran indicated that she stopped working in May 2010, but that she made changes to her work activity on July 1, 2009.  She also indicated that she worked as a supervisor at ATC Clean making $1000 per month from 2002 to 2003; as a police officer making $32,000 per year from 2005 to 2006; as an instructor at Intercon Security making $58,000 per year from 2006 to 2007; as a personal assistant at Prince Group from 2006 to 2009; and as an owner of a consulting firm from 2009 to 2010.  She reported that she made $8,000 per month from August 2006 until May 2010 working in a security firm.  During a March 2011 SSA examination, the Veteran reported that she was self-employed from 2005 to 2010 as a security consultant, but had to quit because of her migraines and depression.  

The Veteran submitted a VA Form 21-8940, dated in April 2012, wherein she indicated that she worked for ATC Clean from 2002 to 2005 and as a police officer in 2006.  She also reported that she last worked full-time as a personal assistant at Prince Group in 2006 and that she became too disabled to work in 2008.  In statements submitted in May 2012, October 2013, and May 2014, the Veteran and her representatives asserted that the Veteran's self-employment ventures cannot be viewed as gainful employment because the business lost money and the Veteran incurred liability and debt as a result.  In a May 2012 statement, the Veteran reported that she opened her own security consultation business in 2006.  She indicated that she eventually had to cut back her hours because of her headaches, depression, and shoulder issues.  She reported that after four years, she "was in the hole with the IRS and insurance," and she had to shut the business down.

A private vocational assessment dated in October 2012 indicates that the Veteran had not worked since December 2009, when she was the President/CEO of her own consulting company.  Also during the private vocational assessment, the Veteran reported that she worked at ATC Clean from June 2002 to September 2005, when the business was sold.  

The Board first noted that the Veteran's employment history was unclear in the January 2012 remand.  The Board directed the RO to undertake additional development, including sending the Veteran a VA Form 21-8940.  As noted above, the Veteran submitted a VA Form 21-8940 in May 2012, and listed her last employer as Prince Group.  Additionally, pursuant to the Board's remand instructions, the RO obtained the Veteran's SSA records, which, as discussed above, contradicted the Veteran's VA Form 21-8940 with regard to her dates of employment.

In the December 2014 remand, the Board again noted that the Veteran's employment history was unclear and directed that the Veteran be given one more opportunity to provide accurate employment information, including exact dates of all employment.  As discussed in detail previously, the Veteran did not provide any additional information, despite three attempts by the AOJ to elicit the information.  

The above-cited evidence shows that while the Veteran's service-connected disabilities resulted in some functional impact throughout the pendency of this appeal, she was clearly employed in substantially gainful occupations for some portion of that time.  After review of all of the conflicting evidence outlined above, and with resolution of reasonable doubt in favor of the Veteran, the Board finds that the Veteran was working in substantially gainful employment until July 1, 2009, which is the date she reported to SSA that she modified her work schedule due to her disabilities.  

Although the Board acknowledges the Veteran's contentions that her self-employment ventures cannot be viewed as gainful employment because the business lost money, the Veteran has not provided evidence that these ventures were not substantially gainful.  In fact, in statements to SSA, the Veteran indicated that she earned $8000 per month.  Similarly, the Board acknowledges the Veteran's contentions that she has been unemployed since 2002 or since 2006 or since 2008.  However, the Veteran has not provided evidence to support these contentions, which are contradicted by other evidence in the record.  Indeed, as discussed in detail above, although the AOJ sent her numerous VA Forms 21-8940 to complete and return in support of her claim for TDIU, the Veteran has not returned the forms or otherwise provided the requested information.  Moreover, the Board has given the Veteran two separate chances to provide accurate information as to her complete work history.  The duty to assist is not always a one-way street.  If a veteran wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, it is the Veteran's responsibility to present and support a claim for benefits.  See 38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

Accordingly, the Board finds that the Veteran's actual employment in a substantially gainful occupation prior to July 1, 2009 is prima facie evidence of employability.  See Faust v. West, 13 Vet. App. 342 (2000) (where the claimant was actually employed at a substantially gainful occupation, such employment constituted, as a matter of law, "actual employability" for the purposes of 38 C.F.R. § 3.343(c)(1)).  The Board acknowledges the medical and lay evidence that the Veteran's service-connected disabilities impacted her occupational functioning prior to that date.  However, to the extent there was a negative impact, it did not preclude the Veteran from maintaining employment.  Moreover, insofar as the Veteran's service-connected disabilities affected her occupational functioning prior to July 1, 2009, the assigned schedular ratings for the disabilities compensated the Veteran for such impairment.  

Based on the above, the Board finds that a TDIU is warranted from July 1, 2009, as this is the earliest date on which it is factually ascertainable to a persuasive degree that the Veteran was unable to obtain and maintain substantially gainful employment due to her service-connected disabilities.  The medical evidence and lay evidence show that multiple service connected disabilities combine to render the Veteran unemployable.  Thus, there is no persuasive evidence that the Veteran is unemployable due solely to one service connected disability.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Lastly, without persuasive evidence to substantiate that the Veteran was unemployed prior to July 1, 2009, or that the Veteran's employment was not substantially gainful, the Board finds that entitlement to a TDIU prior to July 1, 2009, is not warranted.

      (CONTINUED ON NEXT PAGE)







ORDER

A TDIU is granted from July 1, 2009 to April 8, 2012, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU prior to July 1, 2009, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


